UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended March31,2012. or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto. Commission File Number: 001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 18,402,131 shares of common stock, with a par value of $.01 per share outstanding as of May14,2012. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of March31,2012 and December31,2011 3 Consolidated Statements of Operations for the Three Months Ended March31,2012 and March31,2011 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March31,2012 and March31,2011 5 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March31,2012 6 Consolidated Statements of Cash Flows for the Three Months Ended March31,2012 and March31,2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited March 31, 2012 December 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements Accumulated depreciation ) ) Equipment and leasehold improvements, net Software development costs, net Goodwill Intangible assets, net Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized, shares issued and outstanding none in 2012 and 2011 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued 19,382,400 in 2012 and 19,254,681 in 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 986,761 shares in 2012, 824,374 in 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months ended March 31, Contract revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Depreciation Amortization of definite-lived intangible assets 78 Total operating expenses Operating income (loss) ) Interest income, net 51 33 Gain on derivative instruments, net Other income, net 86 65 Income before income taxes Provision (benefit) for income taxes ) Net income $ $ Basic income per common share $ $ Diluted income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) Three Months ended March31, Net income Foreign currency translation adjustment Comprehensive income The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Treasury Stock Shares Amount Capital Deficit Loss Shares Amount Total Balance, December 31, 2011 $ $ $ ) $ ) ) $ ) $ Stock-based compensation expense - Common stock issued for options exercised 1 - Foreign currency translation adjustment - Treasury stock at cost - ) ) ) Net income - Balance, March 31, 2012 $ $ $ ) $ ) ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation Amortization of definite-lived intangible assets 78 Capitalized software amortization Amortization of deferred financing costs 3 - Change in fair value of contingent consideration 45 Stock-based compensation expense Equity gain on investment in GSE-UNIS Simulation Technology Co. Ltd. ) ) Gain on derivative instruments ) ) Changes in assets and liabilities: Contract receivables ) ) Prepaid expenses and other assets 92 Accounts payable, accrued compensation and accrued expenses ) Billings in excess of revenue earned ) Accrued warranty reserves Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Capitalized software development costs ) ) Investment in GSE-UNIS Simulation Technology Co. Ltd. ) - Acquisitions, net of cash acquired - ) Restrictions of cash as collateral under letters of credit (2 ) ) Releases of cash as collateral under letters of credit 66 Drawdown of cash collateral on Emirates Simulation Academy, LLC line of credit - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 92 Treasury stock purchases ) - Net cash provided by (used in) financing activities ) 92 Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three Months endedMarch 31, 2012 and 2011 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated interim financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the period ended December31,2011 filed with the Securities and Exchange Commission on March8,2012. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from twelve months to three years. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period.The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, valuation of intangible assets acquired, contingent consideration issued in business acquisitions, and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.Revenue under these fixed-price contracts is accounted for on the percentage-of-completion method.This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified.Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably and realization is probable and there is a legal basis for the claim. Uncertainties inherent in the performance of contracts include labor availability and productivity, material costs, change order scope and pricing, software modification and customer acceptance issues.The reliability of these cost estimates is critical to the Company’s revenue recognition as a significant change in the estimates can cause the Company’s revenue and related margins to change significantly from the amounts estimated in the early stages of the project. 8 As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical experience and projected claims.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not normally provide for “post customer support service” (“PCS”) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must normally purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements. Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue from certain consulting or training contracts is recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. The following customer has provided more than 10% of the Company’s consolidated revenue for the indicated periods: Three Months ended March 31, Slovenské elektrárne, a.s. 8.0% 14.2% 2. Recently Adopted Accounting Pronouncements In September2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2011-08, Intangibles — Goodwill and Other (Topic 350) — Testing Goodwill for Impairment (“ASU2011-08”), to allow entities to use a qualitative approach to test goodwill for impairment. ASU2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value.If it is concluded this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test.Otherwise, the two-step goodwill impairment test is not required. ASU 2011-08 is effective for the Company for interim and annual periods ending during 2012, with earlier application permitted.The adoption of this guidance had no impact on the Company’s consolidated financial statements. In May2011, the FASB issued Accounting Standards Update No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (Topic 820) — Fair Value Measurement (“ASU2011-04”), to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements.ASU2011-04 is effective for the Company for interim and annual periods ending during 2012 and will be applied prospectively.The adoption of this guidance had no impact on the Company’s consolidated financial statements. 3. Basic and Diluted Income Per Common Share Basic income per share is based on the weighted average number of outstanding common shares for the period.Diluted income per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options or warrants were exercised into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted income per share were as follows: 9 (in thousands, except for share amounts) Three Months ended March 31, Numerator: Net income $ $ Denominator: Weighted-average shares outstanding for basic earnings per share Effect of dilutive securities: Employee stock options Adjusted weighted-average shares outstanding and assumed conversion for diluted earnings per share Shares related to dilutive securities excluded because inclusion would be anti-dilutive 4. Contract Receivables Contract receivables represent balances due from a broad base of both domestic and international customers.All contract receivables are considered to be collectible within twelve months. Recoverable costs and accrued profit not billed represent costs incurred and associated profit accrued on contracts that will become billable upon future milestones or completion of contracts.The components of contract receivables are as follows: (in thousands) March 31, December 31, Billed receivables $ $ Recoverable costs and accrued profit not billed Allowance for doubtful accounts ) ) Total contract receivables, net $ $ Recoverable costs and accrued profit not billed totaled $10.2million and $12.2million as of March31,2012 and December31,2011, respectively.During April2012, the Company invoiced $1.3million of the unbilled amounts; the balance of the March31,2012 unbilled amounts is expected to be invoiced and collected within one year. 10 The following customers account for more than 10% of the Company’s consolidated contract receivables for the indicated periods: March 31, December 31, Slovenské elektrárne, a.s. 25.7% 24.2% British Energy Generation Ltd. 10.6% 8.5% 5. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets.Capitalization of computer software development costs begins upon the establishment of technological feasibility.Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, typically three years. Software development costs capitalized were $269,000 for the three months ended March31,2012 and $180,000 for the three months ended March31,2011.Total amortization expense was $200,000 for the three months ended March31,2012 and $192,000 for the three months ended March31,2011. 6. Fair Value of Financial Instruments Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The levels of the fair value hierarchy established by ASC 820 are: Level 1:inputs are quoted prices, unadjusted, in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2:inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.A Level 2 input must be observable for substantially the full term of the asset or liability. Level 3:inputs are unobservable and reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. The Company considers the recorded value of certain of its financial assets and liabilities, which consist primarily of cash, accounts receivable and accounts payable, to approximate the fair value of the respective assets and liabilities at March31,2012 and December31,2011 based upon the short-term nature of the assets and liabilities.The Company values goodwill, intangible assets, and contingent consideration using significant inputs which are not observable in the market which are defined as Level 3 inputs pursuant to fair value measurement accounting. 11 The following table presents assets and liabilities measured at fair value at March31,2012: Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs (in thousands) (Level 1) (Level 2) (Level 3) Total Money market fund $ $
